          CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 1 of 10



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA


    Mahmoud Yousefzadeh,                                Case No. 17-CV-05501 (SRN/TNL)

                      Plaintiff,

    v.                                                    AMENDED MEMORANDUM
                                                                OPINION
    Hill-Rom Co., Inc.,                                        AND ORDER 1

                      Defendant.


Mahmoud Yousefzadeh, 9652 Clark Circle, Eden Prairie, MN 55347, pro se.

Alice D. Kirkland and Kerry L. Middleton, Littler Mendelson, P.C., 1300 IDS Center, 80
South 8th Street, Minneapolis, Minnesota, 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

         I.       INTRODUCTION

               Before the Court is Plaintiff Mahmoud Yousefzadeh’s pro se Motion for Review of

Taxation of Costs [Doc. No. 97]. For the reasons set forth below, the Court grants the motion

in part and denies in part.

         II.      BACKGROUND

               On December 30, 2019, the Court granted Defendant’s Motion for Summary

Judgment and dismissed Yousefzadeh’s Complaint with prejudice. (Summ. J. Order [Doc.



1
 The May 5, 2020 Order [Doc. No. 104] is amended to correct a typographical error that
occurred on page 10, in which the Court referred to the incorrect docket number for the
underlying motion. In all other respects, the Amended Order is identical to the May 5,
2020 Order.
                                                  1
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 2 of 10



No. 88].) Thereafter, Defendant filed a Bill of Costs with this Court, seeking $6,803.04 in

taxable costs from Yousefzadeh associated with fees for (1) printed and electronically

recorded transcripts of four depositions; and (2) copies of materials obtained for use in the

case, which were documents “anticipated as possible exhibits or marked as exhibits to

Plaintiff’s deposition” and “medical records” from four different medical facilities. (Def.’s

Bill of Costs [Doc. No. 91] at 1-3.) The total included $5,923.95 for transcript costs and

$879.09 for copies of records fees. (Id. at 2.) On February 28, 2020, the Clerk of Court

issued a Cost Judgment, disallowing $80 in claimed costs, and allowing $6,723.04 in total

taxable costs. (Cost J. [Doc. No. 95].)

       Yousefzadeh seeks review of the Cost Judgment, challenging Defendant’s

entitlement to $3,936.79 of the $6,723.04 2 in costs taxed against him for transcript costs

and copies fees. (Pl.’s Mot. for Review (“Pl.’s Mem.”) [Doc. No. 97] at 9.) For the

transcript costs, he asserts that video recordings of three depositions were “unnecessary”

and further objects to the costs associated with the second day of his own deposition. (Id.

at 4-5.) And, as for the copy fees, he asserts that “too many” copies were made of

“documents anticipated as possible exhibits or marked as exhibits” to his deposition and

further objects to the costs of all copies of his “medical records,” alleging these records

were “unrelated” to the case. (Id. at 1, 7.) Alternatively, he seeks to vacate the Cost

Judgment based on his financial condition. (Id. at 9-10.) In response, Defendant asks the




2
       Although Plaintiff incorrectly asserts that the Clerk of Court taxed “$6,722.95”
against him, (Pl.’s Mem. at 1), the correct total is noted above.
                                             2
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 3 of 10



Court to affirm the total amount of costs awarded by the Clerk of Court. (Def.’s Opp’n

[Doc. No. 101] at 1-11.)

   III.     DISCUSSION

       A.         The Law

       Federal Rule of Civil Procedure 54(d)(1) provides that “[u]nless a federal statute,

these rules, or a court order provides otherwise, costs—other than attorney’s fees—should

be allowed to the prevailing party.” A list of taxable costs is found in 28 U.S.C. § 1920,

and includes “[f]ees for printed or electronically recorded transcripts necessarily obtained

for use in the case” and “[f]ees for exemplification and copies of papers necessarily

obtained for use in the case[.]” 28 U.S.C. § 1920(2), (4).

       Judicial review of the taxation of costs “is a de novo determination addressed to the

sound discretion of the court.” E. Coast Test Prep, LLC v. Allnurses.com, Inc., No. 15-cv-

3705 (JRT/ECW), 2019 WL 1487812, at *6 (D. Minn. Apr. 4, 2019) (quotation and citation

omitted). The party seeking review bears the burden of showing that a cost judgment is

“inequitable under the circumstances.” Concord Boat Corp. v. Brunswick Corp, 309 F.3d

494, 498 (8th Cir. 2002) (quotation omitted).

       B.          Analysis

                  1.          Costs of Deposition Transcripts

       Section 1920(2) allows taxable costs for “[f]ees for printed or electronically

recorded transcripts necessarily obtained for use in the case.” The Eighth Circuit has found

that a party can recover costs of both a stenographic transcript and video of the same

deposition, “as long as each transcript is necessarily obtained for use in a case.” Stanley v.

                                              3
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 4 of 10



Cottrell, Inc., 784 F.3d 454, 467 (8th Cir. 2015) (quoting Smith v. Tenet Healthsystem SL,

Inc., 436 F.3d 879, 889 (8th Cir. 2006)).

                     a.     Deposition Videography Costs

       Yousefzadeh objects to the costs associated with obtaining videography of his own

deposition and the depositions of two witnesses, Donna Shatava and Bob Whittemore.

(Pl.’s Mem. at 4, 9.) Defendant claims that it was “necessary” to obtain video transcripts

of these depositions. (Def.’s Opp’n at 5.)

       The Court is unpersuaded by Defendant’s assertion. Defendant’s decision to obtain

both stenographic transcripts and video recordings of these depositions, based on the

possibility of use at trial, does not make the video depositions necessarily obtained for use

in the case. In a case cited by Defendant, St. Jude Medical S.C., Inc. v. Hanson, Judge

Kyle of this Court allowed recovery for the costs of the video and printed format of the

same depositions but only because the prevailing party maintained that the “video format

was necessary due to its inability to compel the live trial testimony of many of the

witnesses.” No. 13-cv-2463 (RHK/BRT), 2015 WL 7069650, at *4 (D. Minn. Nov. 13,

2015) (further allowing the recovery of costs for both formats because prevailing party

anticipated opposing counsel using video testimony at trial because he was “the first to

elect to video-record the depositions.”).

       Unlike Hanson, here, there is no suggestion that Defendant could not compel any

of the witnesses to appear at trial. Instead, Defendant claims that it similarly “anticipated”

that Plaintiff would be using video recordings in his own trial presentation. (Def.’s Opp’n

at 6). But no evidence of Plaintiff’s election to record any of the depositions is in the

                                              4
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 5 of 10



record. As for its own anticipated trial presentation, Defendant does not address why it

could not have used the common procedure of having someone read the deposition

testimony into the record. While it is true that video excerpts might generally “enhance

the efficiency and efficacy” of a trial presentation, (Def.’s Opp’n at 6), Defendant has not

identified any special circumstances unique to this case that support a finding that these

costs were “necessarily obtained.” To hold otherwise would result in blanket support for

the award of costs for video depositions in all cases. And, even if Yousefzadeh deposed

certain defense witnesses, without the aid of counsel, Defendant provides no explanation

for why a written record was insufficient for ensuring that he followed applicable rules.

(See Decl. of Kerry Middleton [Doc. No. 102] at ¶ 3.) Defendant must therefore bear the

expense of the video depositions, and the Court will reduce the Bill of Costs by $2,772.50

for that expense.

                      b.     Written Deposition Transcript Costs

       Yousefzadeh also objects to the costs associated with obtaining a written transcript

of the second day of his deposition. (Pl.’s Mem. at 4, 9.) Yet, he admits that Defendant is

entitled to $2,786.25 of the $6,723.04 in costs the Clerk taxed against him, which represents

the rest of the costs of written deposition transcripts and the associated court reporting. (Id.

at 9.) Nonetheless, he asserts that Defendant did not need to continue his deposition and

that, by doing so, Defendant exceeded the seven-hour limit set by the Federal Rules of

Civil Procedure. (Id. at 3-4.)

       The Court disagrees. Plaintiff’s testimony is indisputably relevant to the case. It

further appears that no objection was made to the magistrate judge, at the time of the

                                               5
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 6 of 10



deposition, that the deposition impermissibly exceeded the seven-hour limit. Nor is there

any evidence in the record that the deposition meaningfully exceeded 7 hours. (Def.’s

Opp’n at 4.) Thus, the costs associated with Yousefzadeh’s second day of deposition are

recoverable and his objection is overruled.

                  2.          Copying Costs

       Yousefzadeh next objects to Defendant’s copying costs, arguing that the claimed

$879.09 was incurred for (1) unnecessary copies of documents that were not brought to his

deposition; and (2) copies of his medical records that were “irrelevant” to the case. (Pl.’s

Mem. at 4-8.) Under 28 U.S.C. § 1920(4), a party may recover the “costs of making copies

of any materials where the copies are necessarily obtained for use in the case.” As for the

first category of documents, Defendant maintains that “1,353 copies were used to prepare

documents that were actually marked or anticipated to be marked as exhibits” for use

during Plaintiff’s deposition, which includes courtesy copies for each party’s counsel and

the witness. (Def.’s Opp’n at 7-8.) Defendant further argues that courts “may tax costs for

discovery-related copying” under Section 1920. (Id. at 7 (quoting Stanley, 784 F.3d at 467)

(citing Little Rock Cardiology Clinic P.A. v. Baptist Health, 591 F.3d 591, 602 (8th Cir.

2009)).

       The Court agrees with Defendant. Because there is no indication in the record that

these copies were obtained for reasons “other than trial preparation,” these costs are

recoverable. Stanley, 784 F.3d at 467. As Defendant notes, “[d]eposing Plaintiff was []

necessary to understand the full breadth of his claims and bringing copies of relevant

documents . . . was specifically required here in order to conduct an effective deposition[.]”

                                              6
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 7 of 10



(Def.’s Opp’n at 7) (further noting that Plaintiff produced a large amount of discovery for

his claims). Moreover, the rate at which Defendant appears to be seeking to recover its

copy costs for these documents (around 12 cents per page) is reasonable. 3 See, e.g., Porter

v. McDonough, No. 09-2536 (RHK/SER), 2011 WL 821181, at *4 (D. Minn. March 2,

2011) (finding cost of 15 cents per page reasonable).

       Regarding the second category of documents, Defendant persuasively contends that

medical records were obtained to “ensure that [it] could fully address Plaintiff’s damages

claims at trial, which involved alleged emotional distress with physical symptoms.” (Def.’s

Opp’n at 8); (see also (Second Am. Compl. [Doc. No. 34] at ¶¶ 55, 63, 68, 73, 81, 89, 99.)

The records produced by Defendant also show that they seek to recover only what the

medical providers charged them in providing the records. 4 (Decl. of Alice Kirkland, [Doc.

No. 92] at Ex. C-1).

       Accordingly, Yousefzadeh’s objection to the copying costs is thus overruled; the

costs will be taxed.




3
       Plaintiff also contends that there are duplicate costs within Defendant’s Bill of
Costs. (Pl.’s Mem. at 6-7.) Based on the Court’s review of the cost documentation, this
assertion appears to stem from the invoices’ use of subtotals and the use of the term
“duplication” as a synonym for “copying” costs, which is misinterpreted by Plaintiff as
additional costs.
4
       Plaintiff further asserts that Defendant is requesting him to pay for its time
reviewing his medical records. (Pl.’s Mem. at 8.) However, from a plain reading of
Defendant’s Bill of Costs, accompanying affidavit, and cost documentation, Defendant is
only seeking the costs associated with retrieving copies of Plaintiff’s medical records.
                                             7
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 8 of 10



                  3.              Inability to Pay

       In the alternative, Yousefzadeh claims that the entire Cost Judgment should be

vacated based on his inability to pay due to his lack of current employment and his decision

to apply for early retirement. In support of this position, he submits documentary evidence 5

that he is collecting Social Security benefits, which total approximately $1,472.00 per

month, and that his family receives Minnesota Care. (Pl.’s Mem. at 9-10);(see also [Doc.

No. 98] at Exs. N-Q (qualifying for health care under Minn. Stat. § 256L.04 for families

with “children with family income above 133 percent of the federal poverty guidelines and

equal to or less than 200 percent of the federal poverty guidelines for the applicable family

size.”).) He also submits documentary evidence demonstrating that his wife is recently

unemployed and collected unemployment insurance benefits in 2019. ([Doc. No. 98] at

Ex. R.)

       He further claims, without evidentiary support, that it is “very difficult to make [a]

living with this money” and pay costs for “supplement[al] health [bills], telephone fees,

home taxes, car insurance . . . internet, gas, [and] utilities bills.” (Pl.’s Mem. at 10) (further

alleging that he can no longer afford to contribute to his son’s 529 plan for future education

costs). It is on this basis that he claims he cannot afford to pay Defendant’s costs. Although

it is safe to assume that Yousefzadeh is of moderate means, Defendant contends that the




5
        Defendant asserts that the documentation submitted “has not been authenticated in
the manner required to be admissible before this Court.” (Def.’s Opp’n at 10.) Because
Plaintiff is pursuing this motion on his own, however, the Court will consider the
documents he submitted.
                                                8
    CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 9 of 10



documentary evidence insufficiently demonstrates his overall financial state. (Def.’s

Opp’n at 10.)

       The Court agrees with Defendant.           Given the lack of specific and detailed

information regarding Plaintiff’s financial information, the Court would be speculating that

imposing the cost award against him would be inequitable. See Smith v. Bradley Pizza,

Inc., No. 17-cv-2032 (ECT/KMM), 2019 WL 6650475, at *2 (D. Minn. Dec. 6, 2019)

(finding record evidence insufficient to justify concluding no award of costs). While a

non-prevailing party’s financial status may be considered when determining whether to tax

costs, they “must be facing dire financial circumstances” to avoid paying costs. Kaplan v.

Mayo Clinic, No. 07-cv-3630 (JRT/JJK), 2011 WL 3837095, at *2 (D. Minn. Aug. 29,

2011). “Furthermore, ‘[i]t is not just a matter of being unable to presently pay the costs; it

must also be shown that the litigant is not likely to be able to pay the costs in the future.’”

Id. (internal quotation omitted). Here, the evidence in the record does not provide detailed

information about Yousefzadeh’s overall financial condition, including any information

about potential assets or savings. See, e.g., A.D. v. Deere and Co., 229 F.R.D. 189, 194

(D.N.M. 2004) (requiring balance sheet to determine financial condition and whether

individual plaintiffs could pay an $8,000 cost bill). The Court is therefore unable to

determine from the record any certain basis for finding that Yousefzadeh is unable to pay

the Cost Judgment.




                                              9
   CASE 0:17-cv-05501-SRN-TNL Document 105 Filed 05/05/20 Page 10 of 10



  IV.      ORDER

        Based on the forgoing, and all files, records and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Plaintiff’s Motion for Review of Taxation of Costs [Doc. No. 97] is
             GRANTED in part and DENIED in part.

          2. The Clerk of Court is DIRECTED to tax costs against Yousefzadeh in the
             amount of $ 3,950.54.

Dated: May 5, 2020                            s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                         10
